Exhibit 10.1
 
SHARES PURCHASE AGREEMENT
 
This SHARES PURCHASE AGREEMENT (this “Agreement”), is made and entered into as
of February 4, 2016, by and among Cellular Biomedicine Group Inc., a Delaware
corporation with its principal place of business at 19925 Stevens Creek Blvd.,
Suite 100, Cupertino, California 95014  U.S.A. (“the Company”), and Dangdai
International Group Co., Limited, a Hong Kong limited liability company with CR#
2273242,  with its principal place of business at Suite 1501, Grand Millennium
Plaza (Lower Block), 181 Queen's Road Central, Sheung Wan, Hong Kong, PRC SAR
(“the Purchaser”).
 
RECITALS
 
WHEREAS, the Company wishes to issue and sell to the Purchaser, and the
Purchaser wishes to subscribe for and purchase from the Company, shares of
Common Stock of the Company, par value $0.001 per share (the “Common Stock”),
upon the terms and subject to the conditions set forth herein, as part of the
offering pursuant to certain Private Placement Memorandum dated January 29, 2016
(“Exhibit 1”).
 
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I 
DEFINITIONS
 
1.1. Certain Defined Terms.  As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the following
respective meanings, and all capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Subscription
Agreement (as defined below):
 
“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), review, inquiry, hearing, proceeding or investigation, an
opposition, revocation, reexamination, interference or similar proceeding by any
Person or by or before any Governmental Authority.
 
 “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations under
the Securities Exchange Act of 1934, as amended.
 
“Governmental Authority” means any foreign, federal or national, state or
provincial, municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, court, tribunal, official
arbitrator or arbitral body in each case whether domestic or foreign.
 
“Liabilities” means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or determinable, including those arising under any Law,
Action, Order or contract.
 
“Order” means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.
 
 “Person” shall include any individual, trust, firm, corporation, limited
liability company, partnership, Governmental Authority or other entity or
association, whether acting in an individual, fiduciary or any other capacity.
 
 
1

--------------------------------------------------------------------------------

 
 
 “Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).
 
 “Subscription Agreement” means the Subscription Agreement included as Appendix
D to Exhibit 1.
 
“Third Party” shall mean any Person that is not a Party to this Agreement or an
Affiliate of a Party to this Agreement. 
 
ARTICLE II
PURCHASE AND SALE OF SHARES
 
2.1. Purchase of Shares.  Upon the terms and subject to the conditions herein
set forth,  the Company hereby agrees to sell and deliver to the Purchaser, and
the Purchaser hereby agrees to purchase and acquire from the Company, up to
2,270,000 shares (“Shares”) of Common Stock at the purchase price  of $19.00
(Nineteen U.S. Dollars) per share (“Purchase Price”).
 
2.2. Initial Closing. The initial purchase and sale of 263,158 shares of Common
Stock shall take place remotely via the exchange of documents and signatures, at
10:00 a.m. EST, on or about February 4, 2016, or at such other time and place as
the Company and the Purchaser mutually agree upon in writing (which time and
place are designated as the “Initial Closing”).
 
2.3. Subsequent Closings. Any time after the Initial Closing and prior to close
of business on April 15, 2016 (“Final Closing Date”) U.S. Eastern Standard Time,
the subsequent purchase and sale of up to 2,006,842 shares of Common Stock shall
take place remotely via the exchange of documents and signatures, at such
time(s) and place(s) as the Company and the Purchasers mutually agree upon in
writing (which time and place are designated as the “Subsequent Closing”). The
Subsequent Closing is when the purchase of sale of Shares with an aggregate
Purchase Price of forty-three million one hundred and thirteen thousand dollars
(US $43,130,000) shall be the “Final Closing Date”. The term “Closing” shall
apply to each of the Initial Closing and Subsequent Closings.
 
ARTICLE III
CLOSING DELIVERABLES AND CLOSING CONDITIONS
 
3.1. Closing Deliveries by the Company.
 
3.2. At each Closing, the Company shall deliver or cause to be delivered to the
Purchaser:
 
(a) duly issued certificate evidencing the number of Shares sold in exchange for
the Purchase Price paid at the closing registered in the name of the Purchaser;
 
(b) At Initial Closing, executed counterparts of the Transaction Documents to
which the Company is a party;
 
(c) a certificate of a duly authorized officer of the Company certifying as to
the matters set forth in Section 3.5(a).
 
(d) at the Initial Closing Date, duly executed board resolutions (or shareholder
resolutions, as the case may be) appointing a person designated by the Purchaser
as a board observer of the Company and any other entity, which is owned or
controlled, directly and indirectly, by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Closing Deliveries by the Purchaser.   At the Closing, the Purchaser shall
deliver to the Company:
 
(e) the Purchase Price in an amount equal to the applicable Closing by wire
transfer in immediately available funds in US dollars to the bank account
designated by the Company;
 
(f) executed counterparts of the Subscription Agreement (including but not
limited to the Statement of Investor Status in Appendix D to the Subscription
Agreement); and
 
(g) a certificate of a duly authorized officer of the Purchaser certifying as to
the matters set forth in Section 3.6(a).
 
3.3. Conditions to Obligations of the Company.
 
The obligations of the Company to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Purchaser shall be true and correct in all material respects as of each date
when made and as of the Initial Closing Date or the Subsequent Closing Date, as
the case may be, as though made at that time (except for representations and
warranties that speak as of a specific date), and the Purchaser shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchaser at or prior to the Initial Closing Date or the
Subsequent Closing Date, as the case may be.
 
(b) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or
permanent) that has the effect of making the transactions contemplated by the
Transaction Documents illegal or otherwise restraining or prohibiting the
consummation of such transactions; and
 
(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.
 
3.4. Conditions to Obligations of the Purchaser.
 
 The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of Initial Closing Date or the Subsequent Closing Date, as the case
may be, as though made at such time (except for representations and warranties
that speak as of a specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing Date or the Subsequent
Closing Date, as the case may be.
 
(b) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order (whether temporary,
preliminary or permanent) that has the effect of making the transactions
contemplated by the Transaction Documents illegal or otherwise restraining or
prohibiting the consummation of such transactions;
 
(c) No Material Adverse Change. There shall not have occurred prior to the
Closing any event or transaction reasonably likely to have a Material Adverse
Effect or above taken as a whole.
 
(d) Approval and Consent.   All approvals, permits and registration required to
be given or issued by any Governmental Authority in China in relation to
outbound investment, including remittance of foreign exchange, has been given or
issued and be in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Deliverable.  The Company has delivered the documents provided in Section
3.1, which are in full force and effect.
 


ARTICLE IV
[Intentionally omitted]
 

 
ARTICLE V
TERMINATION
 
5.1. Termination.
 
5.2.  This Agreement may be terminated at any time prior to the Closing:
 
(a) by the Company if the final Closing shall not have occurred by the Final
Closing Date;
 
(b) by either the Purchaser or the Company in the event that any Order
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement shall have become final and non-appealable;
 
(c) by the Company if the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article III and
VII, which breach cannot be or has not been cured within 30 days after the
giving of written notice by the Company to the Purchaser specifying such breach,
 
(d) by the Purchaser if the Company shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article III and
VI, which breach cannot be or has not been cured within 30 days after the giving
of written notice by the Purchaser to the Company specifying such breach; or
 
(e) by the mutual written consent of the Company and the Purchaser.
 
5.2 Effect of Termination.  In the event of termination of this Agreement under
this Section 5.2, this Agreement shall forthwith become void and there shall be
no liability on the part of any party hereto except that nothing herein shall
relieve any party hereto from liability for any willful breach of any provision
of this Agreement.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Section 3 of the Subscription Agreement is hereby incorporated into this
Agreement as if it was fully set forth herein for the purpose of the
representations and warranties of the Company.
 


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Section 4 of the Subscription Agreement is hereby incorporated into this
Agreement as if it was fully set forth herein for the purpose of the
representations and warranties of the Purchaser.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
LEGENDS, ETC.
 
Intentionally left blank
 
ARTICLE IX
OTHER AGREEMENTS
 
Intentionally left blank
 
ARTICLE X
INDEMNIFICATION
 
10.1. Intentionally left blank
 
10.2. Indemnification by the Company.  Except as otherwise limited by this
ARTICLE X, the Company  shall indemnify, defend and hold harmless each of the
Purchaser, and their respective Affiliates, any assignee or successor thereof,
and each officer, director, manager, employee, agent and Representative of each
of the foregoing (collectively, the “the Purchaser Indemnified Parties”) from
and against, and pay or reimburse the Purchaser Indemnified Parties for, any and
all losses, Actions, Orders, Liabilities, damages, diminution in value, taxes,
interest, penalties, Liens, amounts paid in settlement, costs and expenses
(including reasonable expenses of investigation and court costs and reasonable
attorneys’ fees and expenses), (any of the foregoing, a “Loss”) suffered or
incurred by, or imposed upon, any the Purchaser Indemnified Party arising in
whole or in part out of or resulting directly or indirectly from:
 
(a) any breach of any representation, covenant, obligation or warranty of the
Company in this Agreement;
 
(b) any and all Transfer Taxes as defined in Section 11.1; and
 
(c) enforcing the Purchaser Indemnified Parties’ indemnification rights provided
for hereunder.
 
10.3. Indemnification by the Purchaser.  Except as otherwise limited by this
ARTICLE X, the Purchaser shall indemnify, defend and hold harmless the Company,
and their respective Affiliates and each officer, manager, employee, agent and
Representative of each of the foregoing (collectively, the “the
Company  Indemnified Parties”) from and against, and pay or reimburse the
Company  Indemnified Parties for, any and all Losses, suffered or incurred by,
or imposed upon, any the Company  Indemnified Party arising in whole or in part
out of or resulting directly or indirectly from:
 
(a) any breach of any representation, covenant, obligation or warranty of the
Purchaser in this Agreement;
 
(b) enforcing the Company Indemnified Parties’ indemnification rights provided
for hereunder.
 
10.4. Indemnification Procedures.
 
(a) For the purposes of this Agreement, (i) the term “Indemnitee” shall refer to
the Person or Persons indemnified, or entitled, or claiming to be entitled, to
be indemnified, pursuant to the provisions of Section 10.2 or 10.3, as the case
may be, and (ii) the term “Indemnitor” shall refer to the Person or Persons
having the obligation to indemnify pursuant to such provisions.
 
 
5

--------------------------------------------------------------------------------

 
(b) In the case of any claim for indemnification under this Agreement arising
from a claim of a Third Party (including any Governmental Authority), an
Indemnitee must give prompt written notice and, subject to the following
sentence, in no case later than thirty (30) days after the Indemnitee’s receipt
of notice of such claim, to the Purchaser or the Company of any claim of which
such Indemnitee has knowledge and as to which it may request indemnification
hereunder.  The failure to give such notice will not, however, relieve an
Indemnitor of its indemnification obligations except to the extent that the
Indemnitor is actually harmed thereby.  The Indemnitor will have the right to
defend and to direct the defense against any such claim in its name and at its
expense, and with counsel selected by the Indemnitor unless (i) the Indemnitor
fails to acknowledge fully its obligations to the Indemnitee within fifteen (15)
days after receiving notice of such Third Party claim or contests, in whole or
in part, its indemnification obligations therefor, (ii) if the Indemnitor is the
Purchaser, the applicable Third Party claimant is a Governmental Authority or a
then-current customer of the Purchaser, or any of its respective Affiliates,
(iii) if the Indemnitor is the Purchaser, an adverse judgment with respect to
the claim will establish a precedent materially adverse to the continuing
business interests of the Purchaser or any of their respective Affiliates, (iv)
there is a conflict of interest between the Indemnitee and the Indemnitor in the
conduct of such defense, (v) the applicable Third Party alleges claims of fraud,
willful misconduct or intentional misrepresentation, or (vi) such claim is
criminal in nature, could reasonably be expected to lead to criminal
proceedings, or seeks an injunction or other equitable relief against the
Indemnitee.  If the Indemnitor elects, and is entitled, to compromise or defend
such claim, it will within fifteen (15) days (or sooner, if the nature of the
claim so requires) notify the Indemnitee of its intent to do so, and the
Indemnitee will, at the request and expense of the Indemnitor, cooperate in the
defense of such claim.  If the Indemnitor elects not to, or is not entitled
under this Section 10.4(b) to, compromise or defend such claim, fails to notify
the Indemnitee of its election as herein provided or refuses to acknowledge or
contests its obligation to indemnify under this Agreement, the Indemnitee may
pay, compromise or defend such claim.  Notwithstanding anything to the contrary
contained herein, the Indemnitor will have no indemnification obligations with
respect to any such claim which has been or will be settled by the Indemnitee
without the prior written consent of the Indemnitor (which consent will not be
unreasonably withheld, delayed or conditioned); provided, however, that
notwithstanding the foregoing, the Indemnitee will not be required to refrain
from paying any claim which has matured by a court judgment or decree, unless an
appeal is duly taken therefrom and exercise thereof has been stayed, nor will it
be required to refrain from paying any claim where the delay in paying such
claim would result in the foreclosure of a Lien upon any of the property or
assets then held by the Indemnitee or where any delay in payment would cause the
Indemnitee material economic loss.  The Indemnitor’s right to direct the defense
will include the right to compromise or enter into an agreement settling any
claim by a Third Party; provided that no such compromise or settlement will
obligate the Indemnitee to agree to any settlement that requires the taking or
restriction of any action (including the payment of money and competition
restrictions) by the Indemnitee (other than the delivery of a release for such
claim and customary confidentiality obligations), except with the prior written
consent of the Indemnitee (such consent to be withheld, conditioned or delayed
only for a good faith reason).  Notwithstanding the Indemnitor’s right to
compromise or settle in accordance with the immediately preceding sentence, the
Indemnitor may not settle or compromise any claim over the objection of the
Indemnitee; provided, however, that consent by the Indemnitee to settlement or
compromise will not be unreasonably withheld, delayed or conditioned.  The
Indemnitee will have the right to participate in the defense of any claim with
counsel selected by it subject to the Indemnitor’s right to direct the
defense.  The fees and disbursements of such counsel will be at the expense of
the Indemnitee; provided, however, that, in the case of any claim which seeks
injunctive or other equitable relief against the Indemnitee, the fees and
disbursements of such counsel will be at the expense of the Indemnitor.
 
(c) Any indemnification claim that does not arise from a Third Party claim must
be asserted by a written notice to the Purchaser or the Company.  The recipient
of such notice will have a period of thirty (30) days after receipt of such
notice within which to respond thereto.  If the recipient does not respond
within such thirty (30) days, the recipient will be deemed to have accepted
responsibility for the Losses set forth in such notice and will have no further
right to contest the validity of such notice.  If the recipient responds within
such thirty (30) days after the receipt of the notice and rejects such claim in
whole or in part, the party delivering will be free to pursue such remedies as
may be available to it under this Agreement, any other Exhibit 1 agreement or
applicable Law.
 
 
6

--------------------------------------------------------------------------------

 
 
10.5. Intentionally left blank
 
10.6. General Indemnification Provisions.
 
(a) The amount of any Losses suffered or incurred by any Indemnitee shall be
reduced by the amount of any insurance proceeds or other cash receipts paid to
the Indemnitee or any Affiliate thereof as a reimbursement with respect to such
Losses (and no right of subrogation shall accrue to any insurer hereunder,
except to the extent that such waiver of subrogation would prejudice any
applicable insurance coverage), including any indemnification received by the
Indemnitee or such Affiliate from an unrelated party with respect to such
Losses, net of the costs of collection and any related anticipated future
increases in insurance premiums resulting from such Loss or insurance payment.
 
(b) No investigation by the Purchaser or Knowledge of the Purchaser of a breach
of a representation or warranty of the Company shall affect the representations
and warranties of the Company or the recourse available to the Purchaser under
any provision of this Agreement (including ARTICLE X) with respect thereto.
 
(c)  Notwithstanding anything in this Agreement to the contrary, for purposes of
application of the indemnification provisions of this ARTICLE X, the amount of
any Loss arising from the breach of any representation, warranty, covenant,
obligation or agreement contained in this Agreement shall be the entire amount
of any Loss actually incurred by the respective Indemnitee as a result of such
breach and not just that portion of the Loss that exceeds the relevant level of
materiality, if any.
 
(d) Except to the extent otherwise provided in Section 10.7 below, any
indemnification obligation of an Indemnitor under this ARTICLE X will be paid in
cash within three (3) Business Days after the determination of such obligation
in accordance with Section 10.4.
 
ARTICLE XI
 
TAX MATTERS
 
11.1. Transfer Taxes.  All Taxes imposed in connection with the issuance of the
Shares to the Purchaser (the “Transfer Taxes”), whether such Taxes are assessed
initially against the Purchaser or any Affiliate of the Purchaser or the Company
or any Affiliate thereof, shall be borne and paid by the Purchaser.
 
ARTICLE XII
 
GENERAL PROVISIONS
 
12.1. Conflict Between Agreements. In the event of any inconsistency, conflict
or ambiguity as to the rights and obligations of the parties under this
Agreement and any Exhibit 1 agreement, the terms of this Agreement shall control
and supersede any such inconsistency, conflict or ambiguity.  For the avoidance
of doubts, the Subscription Agreement shall supplement applicable terms herein
and shall not alter or otherwise reverse any provisions of this Agreement.
 
12.2. Sections of 8(a) to 8(c) of the Subscription Agreement are hereby
incorporated into this Agreement as if they were fully set forth.
 
 
7

--------------------------------------------------------------------------------

 
 
12.3. Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  A photocopy, faxed, scanned and/or
emailed copy of this Agreement or Transactional Documents or any signature page
to this Agreement or any Transactional Documents, shall have the same validity
and enforceability as an originally signed copy.
 
12.4. Entire Agreement.  This Agreement (including the exhibits and schedules
hereto, which are hereby incorporated herein by reference and deemed part of
this Agreement), together with Transactional Documents constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, with
respect to the subject matter hereof.
 
 
[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 

  the Company:           CELLULAR BIOMEDICINE GROUP, INC.          
 
By:
/s/ Tony (Bizuo) Liu       Name: Tony (Bizuo) Liu      
Title: CFO
         




  the Purchaser:           DANGDAI INTERNATIONAL GROUP CO., LIMITED            
By:
/s/ Feng Lin       Name: Feng Lin       Title: Director          

 


 
9

--------------------------------------------------------------------------------